Exhibit 10.1

 

EXECUTION VERSION

 

 

December 15, 2014

 

Hillenbrand, Inc.
One Batesville Boulevard
Batesville, IN  47006

 

Re:                             Amendment No. 1 to Private Shelf Agreement

 

Ladies and Gentlemen:

 

Reference is made to the Private Shelf Agreement, dated as of December 6, 2012
(the “Note Agreement”), by and among Hillenbrand, Inc., an Indiana corporation
(the “Company”), Prudential Investment Management, Inc. (“Prudential”) and each
Prudential Affiliate (as therein defined) that has become or becomes bound
thereby.  Capitalized terms used herein that are not otherwise defined herein
shall have the meaning specified in the Note Agreement.

 

The Company has requested that the Required Holders agree to amend the Note
Agreement, as more particularly described below.  Subject to the terms and
conditions hereof, the Required Holders are willing to agree to such request.

 

Accordingly, in accordance with the provisions of Section 18.1 of the Note
Agreement, and in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

SECTION 1.                         Amendments to the Note Agreement.  Effective
upon the Effective Date (as defined below):

 

1.1                               The definition of “Implied Rate Dollar Yield”
contained in Section 8.7 of the Note Agreement is amended by inserting
“ask-side” immediately prior to the reference to “yields” contained in clause
(i) thereof.

 

1.2                               Section 9 of the Note Agreement is amended by
inserting the following new Section 9.9 at the end thereof:

 

Section 9.9.                                Maintenance of Ratings.  At any time
when any of the Company’s senior unsecured indebtedness, or, if no rating exists
with respect to the Company’s senior unsecured indebtedness, the Company, has a
Below Investment Grade Rating, the Company shall cause at least three nationally

 

--------------------------------------------------------------------------------


 

recognized rating agencies (which shall be Moody’s, S&P, Fitch or such other
nationally recognized rating agency as is reasonably satisfactory to the
Required Holders) to maintain a public rating of the Company’s senior unsecured
indebtedness, or, if no rating exists with respect to the Company’s senior
unsecured indebtedness, the Company.  For the avoidance of doubt, the Company
shall not be required to cause or maintain any ratings if there is no Below
Investment Grade Rating on any of the Company’s senior unsecured indebtedness,
or, if no rating exists with respect to the Company’s senior unsecured
indebtedness, on the Company.

 

1.3                               Section 19 of the Note Agreement is amended by
inserting the following sentence at the end of the first paragraph contained
therein:

 

In the case of holders of Notes which have the same address for delivery of
notices and other communications, the Company shall not be required to deliver
more than one copy of any notice or other communication to such holders.

 

1.4                               Schedule B to the Note Agreement is amended by
inserting the following new definition in the appropriate alphabetical order:

 

“Below Investment Grade Rating” in respect of any Person means, at any time of
determination, there exists an Active Rating of less than: (i) “BBB-” by
Standard & Poor’s Rating Services, a division of The McGraw-Hill Companies, or
any successor thereof (“S&P”), (ii) “BBB-” by Fitch Ratings, Ltd., or any
successor thereof (“Fitch”), (iii) “Baa3” by Moody’s Investors Service, Inc., or
any successor thereof (“Moody’s”) or (iv) an equivalent Solicited rating by any
other nationally recognized statistical rating agency.  For purposes of this
definition, (1) “Active Rating” means any rating other than a rating that both
(a) has not been determined or refreshed by the applicable statistical rating
agency within the last 12 months and (b) the Company has formally requested that
the applicable statistical rating agency terminate such rating; and
(2) “Solicited” means any rating that has been requested by or paid for by the
Company.

 

SECTION 2.                         Representations and Warranties.  The Company
represents and warrants that (a) the execution and delivery of this letter has
been duly authorized by all requisite corporate action on behalf of the Company,
this letter has been duly executed and delivered by an authorized officer of the
Company, and the Company has obtained all authorizations, consents, and
approvals necessary for the execution, delivery and performance of this letter
and such authorizations, consents and approvals are in full force and effect,
(b) each representation and warranty set forth in Section 5 of the Note
Agreement and the other Transaction Documents is true and correct in all
material respects as of the date of execution and delivery of this letter by the
Company with the same effect as if made on such date (except to the extent such
representations and warranties expressly refer to an earlier date, in which case
they were true and correct in all material respects as of such earlier date) and
(c) after giving effect to the amendments in Section 1, no Event of Default or
Default exists.

 

2

--------------------------------------------------------------------------------


 

SECTION 3.                         Conditions to Effectiveness.  The amendments
described in Section 1 above shall become effective on the date (the “Effective
Date”) when each of the following conditions has been satisfied:

 

3.1                               Documents.  Each holder of a Note shall have
received original counterparts or, if reasonably satisfactory to the Required
Holders, certified or other copies of all of the following, each duly executed
and delivered by the party or parties thereto, in form and substance reasonably
satisfactory to the Required Holders, dated the date hereof unless otherwise
indicated, and on the date hereof in full force and effect:

 

(i)                                     counterparts of this letter executed by
the Company and the Required Holders; and

 

(ii)                                  a favorable opinion of counsel(s) to the
Company addressed to Prudential and each holder of a Note with respect to the
Company, this letter agreement and the Note Agreement, as amended hereby.

 

3.2                               Proceedings.  All corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated by this letter shall be reasonably satisfactory to Prudential, and
Prudential shall have received all such counterpart originals or certified or
other copies of such documents as it may reasonably request.

 

SECTION 4.                         Reference to and Effect on Note Agreement and
Notes; Ratification of Transaction Documents.  Upon the effectiveness of the
amendments in Section 1 of this letter, each reference to the Note Agreement in
any other Transaction Document shall mean and be a reference to the Note
Agreement, as modified by this letter.  Except as specifically set forth in
Section 1 hereof, the Note Agreement, the Notes and each other Transaction
Document shall remain in full force and effect and are hereby ratified and
confirmed in all respects.  Except as specifically stated in this letter, the
execution, delivery and effectiveness of this letter shall not (a) amend the
Note Agreement, any Note or any other Transaction Document, (b) operate as a
waiver of any right, power or remedy of Prudential or any holder of the Notes,
or (c) constitute a waiver of, or consent to any departure from, any provision
of the Note Agreement, any Note or any other Transaction Document at any time. 
The execution, delivery and effectiveness of this letter shall not be construed
as a course of dealing or other implication that Prudential or any holder of the
Notes has agreed to or is prepared to grant any consents or agree to any
amendment to the Note Agreement in the future, whether or not under similar
circumstances.

 

SECTION 5.                         Expenses.  The Company hereby confirms its
obligations under Section 16.1 of the Note Agreement in connection with the
transactions hereby contemplated, whether or not such transactions are
consummated.

 

SECTION 6.                         Governing Law.  THIS LETTER SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL
BE GOVERNED BY, THE LAW OF THE STATE OF NEW

 

3

--------------------------------------------------------------------------------


 

YORK EXCLUDING CHOICE OF LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
PERMIT THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

SECTION 7.        Counterparts; Section Titles.  This letter may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which when taken together shall constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this letter by facsimile or electronic transmission shall be effective as
delivery of a manually executed counterpart of this letter. The section titles
contained in this letter are and shall be without substance, meaning or content
of any kind whatsoever and are not a part of the agreement between the parties
hereto.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

By:

/S/ David Quackenbush

 

 

 

Vice President

 

 

 

 

 

THE GIBRALTAR LIFE INSURANCE CO., LTD.

 

 

 

 

 

By:

Prudential Investment Management Japan

 

 

 

Co., Ltd. (as Investment Manager)

 

 

 

 

 

By:

Prudential Investment Management, Inc.

 

 

 

(as Sub-Adviser)

 

 

 

 

 

 

 

 

By:

/S/ David Quackenbush

 

 

 

Vice President

 

 

 

 

 

PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST

 

 

 

 

 

By:

Prudential Arizona Reinsurance Universal
Company (as Grantor)

 

 

 

 

 

 

By:

Prudential Investment Management, Inc.

 

 

 

(as Investment Manager)

 

 

 

 

 

 

 

 

By:

/S/ David Quackenbush

 

 

 

 

 

 

 

Vice President

 

Amendment No. 1 to Private Shelf Agreement

 

--------------------------------------------------------------------------------


 

 

 

 

THE LINCOLN NATIONAL LIFE INSURANCE COMPANY

 

 

FARMERS INSURANCE EXCHANGE

 

 

MID CENTURY INSURANCE COMPANY

 

 

THE INDEPENDENT ORDER OF FORESTERS

 

 

 

 

 

By:

Prudential Private Placement Investors, L.P.

 

 

 

(as Investment Advisor)

 

 

 

 

 

By:

Prudential Private Placement Investors, Inc.

 

 

 

(as its General Partner)

 

 

 

 

 

 

 

 

By:

/S/ David Quackenbush

 

 

 

Vice President

 

 

 

 

 

 

The foregoing letter is

 

 

hereby accepted as of the

 

 

date first above written:

 

 

 

 

 

 

 

 

HILLENBRAND, INC.

 

 

 

 

 

 

 

 

By:

/S/ Theodore S. Haddad, Jr.

 

 

Name:

Theodore S. Haddad, Jr.

 

 

Title:

Vice President and Treasurer

 

 

 

Amendment No. 1 to Private Shelf Agreement

 

--------------------------------------------------------------------------------